Citation Nr: 1043263	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  03-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for partial 
loss of voice.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from December 1979 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board denied the appellant's claim in a decision dated in 
February 2005.  He thereafter appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a decision dated in June 2007, the Court vacated the Board's 
February 2005 decision and remanded the case to the Board for 
further proceedings consistent with the Court's decision.  The 
Board thereafter remanded the case to the agency of original 
jurisdiction (AOJ) for further development.  Subsequent to the 
remand to the AOJ, the Board again decided, in a decision dated 
in January 2009, that the criteria for an award of compensation 
benefits for right true vocal cord paralysis and subsequent 
partial loss of voice under 38 U.S.C.A. § 1151 had not been met.  
The Veteran thereafter appealed the Board's decision to the 
Court.  In an undated joint motion, VA General Counsel and the 
Veteran's representative agreed that a vacatur of the January 
2009 Board decision was necessary because the Board had not 
adequately addressed the appellant's contention that he was only 
informed that temporary hoarseness would occur as opposed to 
being informed of the possibility of permanent paralysis.  By an 
order dated in March 2010, the Court granted the joint motion, 
vacating the Board's January 2009 decision, and remanded the 
matter to the Board for re-adjudication.  


FINDINGS OF FACT

1.  The Veteran was hospitalized at a VA facility in October 2000 
for C7 partial corpectomy with C6-C7 and C7-T1 anterior cervical 
discectomy and fusion.  

2.  Prior to the surgery, the Veteran was informed of the risks 
associated with the surgery, including specifically damage to 
nerves and the spinal cord, hoarseness, and worsening of 
symptoms; he gave his informed consent to the procedure.  

3.  Postoperatively the Veteran had paralysis of the right true 
vocal cord, which caused continuing hoarseness.  

4.  The Veteran's paralysis of the right true vocal cord with 
resulting hoarseness was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance or fault, or by an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for right vocal cord paralysis manifested by 
hoarseness, secondary to right recurrent laryngeal nerve injury 
during a VA surgical procedure in October 2000, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2001, 
the month following receipt of his claim, and a year before the 
adverse decision by the RO.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the pertinent VA 
treatment records and obtained both a peer medical review and a 
VA examination in furtherance of his claim.  The Veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the Veteran's claim will be denied, these questions are 
not now before the Board.  Consequently, a remand of the § 1151 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.

II.  Background

In October 2000, the Veteran, who is not service connected for 
any disability, entered the VA Medical Center (VAMC) in 
Indianapolis, Indiana, where he underwent surgery for C7 partial 
corpectomy with C6-C7 and C7-T1 anterior cervical discectomy and 
fusion.  The record shows he was advised of the types of risks 
inherent in the procedure, including specifically "bleeding, 
infection, anesthesia, need for further surgery, CSF 
[cerebrospinal fluid] leak, damage to nerves, spinal cord, 
hoarseness, no improvement, worsening in symptoms" (emphasis 
added).  A post-surgery note indicated that he initially had some 
hoarseness, but that it was improving.  

The Veteran's continued hoarseness resulted in his being referred 
to the otolaryngology and speech pathology clinics at the VAMC.  
He was diagnosed with right true vocal cord paralysis with 
dysphonia (altered voice production).  He was subsequently 
scheduled for micro direct laryngoscopy for medialization of the 
right vocal cord.  He was offered the choice of a thyroplasty, a 
potentially long-term solution, or a local injection of Gelfoam 
in the right vocal cord for temporary medialization.  The Veteran 
opted for the Gelfoam injection in a procedure done in September 
2001.  The report of a follow-up visit the next month noted the 
Veteran's voice had improved, and there were no complaints with 
swallowing, eating, or drinking.  There is nothing of record 
indicating any subsequent treatment was either sought or 
performed.

A peer review of the Veteran's October 2000 surgery and his right 
true vocal cord paralysis with dysphonia was completed in May 
2002.  The reviewer, S.R, M.D., reviewed the Veteran's medical 
records and concluded that a correct and timely diagnosis was 
made, that the treatment executed was timely and proper, that the 
treatment techniques were performed correctly, and that the 
Veteran's condition was properly monitored during the course of 
the procedure.  The reviewer concluded that the Veteran's injury 
was probably a result of the surgery, yet most experienced, 
competent practitioners would have handled the case similarly in 
all respects.  It was also noted that the Veteran's hoarseness 
was a complication that was a risk that is sometimes temporary 
and sometimes permanent, and that the risk had been noted in the 
consent for surgery signed by the Veteran.  The peer reviewer 
also stated that he was "sure that the risks of this procedure 
were discussed with the" Veteran because they were mentioned in 
the informed consent.  

The Veteran was afforded a VA examination in June 2008.  The 
examination was conducted by the Chief of Surgery at a VAMC in 
Chicago, D.J.D., M.D.  The examiner noted that he had reviewed 
the Veteran's claim file and the Board's and the Court's 
decisions.  The examiner summarized the Veteran's pertinent 
medical history, including specifically that related to his 
surgery, the nerve injury, and resulting hoarseness.  The 
examiner also noted the Veteran's 2002 injection of the right 
vocal cord, and noted that the Veteran had had no recent 
examination of the vocal cords, nor had he sought further 
treatment.  The Veteran reported that he was on no medications.  

Examination revealed that the Veteran continues to have 
hoarseness and a very breathy speaking voice.  It was noted that 
the Veteran could swallow fluids without difficulty.  Examination 
under direct laryngoscopy with a fiber optic scope revealed that 
the Veteran had complete paralysis of the right vocal cords.  It 
was also determined that the right false cord approximates the 
false cord on the left.  The examiner's pertinent diagnosis was 
right vocal cord paralysis secondary to right recurrent laryngeal 
nerve injury during cervical disc removal and spinal fusion.  

Dr. D. opined that the Veteran's right recurrent nerve injury 
during his cervical discectomy is a known complication of the 
procedure.  The examiner noted that a reasonable healthcare 
provider would have considered this a risk of the procedure and 
would have informed the patient that it is definitely a 
possibility that permanent injury to the recurrent laryngeal 
nerve could occur, which would result in the vocal cord 
paralysis.  

Dr. D. also opined that the Veteran's hoarseness is secondary to 
the recurrent laryngeal nerve injury that occurred during the 
cervical disc procedure, and that the Veteran was informed that 
this is a possibility because this is a relatively common 
preoperative caution given during these cervical procedures when 
using the anterior neck approach, especially on the right side.  

The examiner additionally opined that there was no negligence, 
malfeasance, or any malpractice committed; the Veteran sustained 
a known unfortunate complication of anterior approach to the 
cervical spine.  In a signed addendum that was undated but that 
followed an August 2008 request for an addendum to his June 2008 
examination report, Dr. D. added that the risk identified to the 
Veteran as "hoarseness" could be construed to be permanent 
hoarseness.  In support of this opinion, the examiner noted that 
it is common practice when intending to perform an operative 
procedure in the vicinity of the recurrent laryngeal nerve to 
tell the patient there is significant risk of temporary 
hoarseness due to handling or compressing the nerve, but that in 
a small percentage of cases permanent injury to the nerve occurs 
resulting in permanent hoarseness.  

III.  Analysis

The provisions of 38 U.S.C.A. § 1151 provide, in pertinent part, 
as follows:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . .of 
a veteran in the same manner as if such additional 
disability. . .were service[]connected.  For purposes 
of this section, a disability. . .is a qualifying 
additional disability. . .if the disability. . .was 
not the result of the veteran's willful misconduct 
and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability. . . was-
-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  

In light of the foregoing the Board finds that there is competent 
medical opinion addressing the questions raised in this case.  
Specifically, the 2008 examiner opined that:  

*	A reasonable healthcare provider would have considered this 
a risk of the procedure and would have informed the patient 
that it is definitely a possibility that permanent injury 
to the recurrent laryngeal nerve could occur, which would 
result in the vocal cord paralysis;  
*	that the risk identified to the Veteran as "hoarseness" 
could be construed to be permanent hoarseness and that it 
is common practice in these circumstances to tell the 
patient there is significant risk of temporary hoarseness 
due to handling or compressing the nerve, but that in a 
small percentage of cases permanent injury to the nerve 
occurs resulting in permanent hoarseness; and 
*	that the Veteran's hoarseness is secondary to the recurrent 
laryngeal nerve injury that occurred during the cervical 
disk procedure.  

The Board finds no evidence in the record of any carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the Veteran's 
surgical treatment.  For these findings, the Board relies on the 
May 2002 peer review that noted that a correct and timely 
diagnosis was made, that the treatment was timely and proper, 
that the treatment techniques were performed correctly, that the 
Veteran's condition was properly monitored during the course of 
the procedure, and that most experienced, competent practitioners 
would have handled the case the same way.  The Board also relies 
on the subsequent opinions provided by the 2008 VA examiner who 
provided the conclusions discussed above.  The medical opinions 
expressed by these two physicians are uncontradicted by any 
competent medical evidence in the record.  Indeed, risks 
identified before the procedure was undertaken included both 
nerve damage and hoarseness, which indicates that these were 
risks inherent in such a procedure whether there was any fault on 
the part of the surgeon or not.  This supports the conclusion by 
the peer reviewer and the 2008 examiner that there was no 
carelessness, negligence or similar instance of fault.  Indeed, 
it was noted that anterior approach on the right side to the 
cervical spine specifically involved the risk of damage to 
laryngeal nerve.

Finally, the partial loss of voice now experienced by the Veteran 
was not due to an event not reasonably foreseeable.  The 2008 
examiner makes it clear that nerve damage and hoarseness, which 
were identified as risks in the consent form signed by the 
Veteran, were reasonably foreseeable, so much so that it was 
common practice to inform the patient of this very problem.  The 
provisions of 38 C.F.R. § 3.361 provide that an "event not 
reasonably foreseeable" need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  VA must consider whether the risk of the 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  38 C.F.R. § 3.361(d)(2).  Not only did the care 
provider in this case identify both hoarseness and nerve damage, 
but the 2008 examiner confirmed that it was common practice to 
disclose the risks of both temporary and permanent hoarseness 
before operating in the vicinity of the recurrent laryngeal 
nerve.  The opinion evidence of record clearly indicates that the 
result experienced by the Veteran was an expected or ordinary 
risk of the procedure he underwent in October 2000, one that any 
reasonable provider would have disclosed.  

In this regard, in light of the May 2002 peer reviewer's opinion 
that he was sure that the risks of this procedure were discussed 
with the Veteran, and in light of the June 2008 medical opinion 
that it is common practice before undertaking this surgical 
procedure to tell the patient that there is a small risk of 
permanent injury to the nerve, resulting in permanent hoarseness, 
the Board finds that there is a presumption of competence and 
regularity that the surgeon performing the Veteran's surgery 
informed him of the risk that resulted in his present condition.  
See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA doctor's 
competence was presumed absent evidence to the contrary) (citing 
Berger v. Brown, 10 Vet. App. 166, 169 (1997) (appellant bears 
the burden of persuasion on appeals to the Court to show that 
such reliance on physician's competence was in error) and Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity 
attaches to actions of public officials)).  

The Veteran contends that before the 2000 surgery he was told 
only that he might have temporary, not permanent, hoarseness.  
The Veteran is competent as a layperson to report things that he 
heard or experienced.  However, in light of the record, the Board 
finds that the Veteran's testimony that he was told only that he 
might experience temporary hoarseness as a result of his surgery 
is not credible.  

The informed consent form that the Veteran signed states that the 
Veteran was counseled as to the nature of the proposed procedure, 
of the attendant risks involved, the expected results, and the 
inherent risks listed on the reverse side of the form.  On the 
reverse side, as noted above, the listed risks were "bleeding, 
infection, anesthesia, need for further surgery, CSF 
[cerebrospinal fluid] leak, damage to nerves, spinal cord, 
hoarseness, no improvement, worsening in symptoms" (emphasis 
added).  Moreover, as noted, the competent medical opinion from 
Dr. D. is that the Veteran's hoarseness was secondary to the 
recurrent laryngeal nerve injury that occurred during the 
cervical disc procedure.  Thus, contrary to the appellant's 
contention that he was only informed that temporary hoarseness 
would occur as opposed to being informed of the possibility of 
permanent paralysis of a nerve affecting voice, the medical 
evidence is clear and unchallenged by any other medical evidence 
that the Veteran's current level of hoarseness is secondary to 
the recurrent laryngeal nerve injury that occurred during the 
cervical disc procedure.  Moreover, evidence further shows that 
he was specifically warned of the possibility of both damage to 
nerves and hoarseness.  The Board therefore finds that the 
evidence of record, including the signed informed consent form 
listing the specific risks inherent in the surgery, and the 
competent medical opinions that the Veteran's permanent nerve 
injury was a foreseeable outcome of his October 2000 surgery, is 
convincing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc.).  The plain reading of the consent form is that 
there was no limitation placed on the identified risks of nerve 
damage and hoarseness as has been maintained by the Veteran.  The 
Board understands the Veteran's desire to have the Board find 
that he was only advised as to temporary problems vice permanent 
ones; however, it is in part because of his economic interest 
that the Board finds that his statement is not credible.  
Everything else in the record, including the information provided 
by physicians who reviewed the circumstances of the surgery and 
the consent form itself, strongly suggests that there was no 
limitation placed on the informed consent relative to hoarseness 
or nerve damage.  The Board therefore finds the Veteran's 
statement that he was only informed of the possibility of 
temporary hoarseness to be incredible.

Upon consideration of the entire record, including the medical 
opinion of the May 2002 peer reviewer, the opinions of the 2008 
VA examiner, the averments of the Veteran, and the absence of 
credible competent evidence suggesting a different conclusion, 
the Board finds that the preponderance of the evidence is against 
the claim.  The Veteran has disability due to laryngeal nerve 
injury caused by the surgery he underwent in at VA in October 
2000, but his disability was not due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault by VA, and it was not due to an event not reasonably 
foreseeable.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The criteria for an award of 
compensation benefits for right true vocal cord paralysis and 
subsequent partial loss of voice under 38 U.S.C.A. § 1151 have 
not been met.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for partial 
loss of voice is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


